NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

DONSHEA SAINT LOUIS,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D17-2352
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Polk County; Wayne Durden, Judge.

Anthony W. Surber of Surber Law, P.A.,
Mulberry, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



KELLY, MORRIS, and SLEET, JJ., Concur.